Case 2:20-cv-00079-JMA-AKT Document 8 Filed 02/21/20 Page 1 of 1 PageID #: 22


                                                                  Littler Mendelson, PC
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  James F. Horton
                                                                  212.583.2688 direct
                                                                  212.583.9600 main
February 21, 2020                                                 646.390.4315 fax
                                                                  jfhorton@littler.com




VIA ECF

Honorable A. Kathleen Tomlinson
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014

Re:            Steven Schwartz v. Allstate Ins. Co.,
               20-CV-79 (JMA) (AKT)

Dear Judge Tomlinson:

We represent Defendant Allstate Insurance Company in the above-referenced action. Pursuant to
Your Honor’s Individual Rules, we submit this letter to request an extension of time to respond to
the Complaint until March 23, 2020. This is Defendant’s first request for an extension, and
Plaintiff consents to this request.

Defendant requests this extension of time because it was not served through its registered agent or
through the New York Secretary of State. After Allstate was made aware of the Complaint, it
retained this firm as counsel on February 20, 2020. This extension will provide the undersigned
the opportunity to investigate the allegations in the Complaint and properly respond. Defense
counsel has agreed to accept service of the Complaint; thus, the issue of service is moot.

We appreciate Your Honor’s consideration of Defendant’s request.

Respectfully submitted,

Littler Mendelson, P.C.


/s/ James F. Horton


James F. Horton


cc:    All Counsel of Record (via ECF)
